DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more.  Claim 1 and substantially similar claims 11 and 18 recite:
A computer-implemented method of dynamically designing a product according to a product pattern, (a person can mentally design a product, the computer components are merely invoked as general tools to carry out the claimed task and are generic computer components)
the product pattern describing a product based on a plurality of parameters, the method comprising: (a person can mentally consider various parameters)
selecting, using at least one processor, values for each of the plurality of parameters of the product pattern, (a person can mentally choose values for parameters)
said selecting including selecting an initial value for a first parameter of the plurality of parameters based on a first probability distribution of possible values for the first parameter, (a person can reference probability distributions with aid of pencil and paper)
the first probability distribution being defined at least in part by a plurality of feedback scores each associated with the possible values for the first parameter; (a person can mentally consider feedback scores recorded via pencil and paper)
generating, using the at least one processor, a first product design according to the product pattern and based on the selected initial value for the first parameter; (a person can sketch a design with pencil and paper as a blueprint)
presenting, using the at least one processor, the first product design to a user via a user interface; (this is merely generally linking the exception to the general field of user interfaces)
receiving input, using the at least one processor, from the user via the user interface indicating a favorable or unfavorable opinion with respect to the first product design; (as above, generally linking to user interfaces; a person can mentally provide favorable or unfavorable feedback to a design they have sketched)
adjusting, using the at least one processor, at least one of the plurality of feedback scores based on the received input; and (a person can mentally adjust parameters)
selecting, using the at least one processor, a subsequent value for the first parameter of the plurality of parameters based on a second probability distribution of possible values for the first parameter, (a person can mentally adjust parameters by reference probabilities recorded via pencil and paper)
the second probability distribution being defined at least in part by the plurality of feedback scores as adjusted based on the received input. (see above, can be done mentally with aid of pencil and paper)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor and user interface to perform the claimed steps. The processor and user interface in the claimed steps is recited at a high-level of generality (i.e., as a generic processor and user interface performing a generic computer function of processing data and providing general output and input) such that it amounts no more than mere instructions to apply the exception using a generic computer component and generally linking the exception to a field of use. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and user interface to perform both the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component and generally linking the exception to a field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims, aside from claim 2 which is eligible, merely recite additional mental process features and are ineligible for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, D. N., Hu, P. J. H., Kuo, Y. R., & Liang, T. P. (2010). A Web-based personalized recommendation system for mobile phone selection: Design, implementation, and evaluation. Expert Systems with Applications, 37(12), 8201-8210.) in view of Huang (Huang, Y., & Bian, L. (2009). A Bayesian network and analytic hierarchy process based personalized recommendations for tourist attractions over the Internet. Expert Systems with Applications, 36(1), 933-943.).
Regarding Claim 1: 
Chen teaches:
the product pattern describing a product based on a plurality of parameters, the method comprising: (Section 3.1, identify five essential selection criteria: brand, price, hardware feature/functionality, basic built-in functions, and extended built-in functions. Except brand and price, each criterion encompasses several sub-criteria.)
selecting, using at least one processor, values for each of the plurality of parameters of the product pattern, (Section 4, On the client side, the attribute comparison module gathers a user’s preference about the mobile phone attributes through pairwise comparisons. On the server side, the AHP calculation module performs the calculation of weights and scores … In turn, the aggregated preference score indicates the most appropriate phone models and makes recommendations accordingly.)
generating, using the at least one processor, a first product design according to the product pattern and based on the selected initial value for the first parameter; (Fig. 5. A sample screen for system recommendation and evaluation.)
presenting, using the at least one processor, the first product design to a user via a user interface; (Fig. 5. A sample screen for system recommendation and evaluation.)
receiving input, using the at least one processor, from the user via the user interface indicating a favorable or unfavorable opinion with respect to the first product design; (Fig. 5. A sample screen for system recommendation and evaluation.)
Chen does not teach in particular, but Huang teaches:
said selecting including selecting an initial value for a first parameter of the plurality of parameters based on a first probability distribution of possible values for the first parameter, (Section 3, For these two reasons, a Bayesian network is used to estimate the preferred activities in the personalized recommendation system; Section 3.2, The qualitative stage defines the qualitative information of the Bayesian network to estimate the user’s preferred activities, including a graphic representation of variables and relationships between variables. The quantitative stage defines the quantitative information of the Bayesian network, including defining a probability distribution for root nodes (without parent nodes) and a conditional probability table for others. The last stage updates the probability distribution of preferred activities given the evidence of other variables within the Bayesian network.)
the first probability distribution being defined at least in part by a plurality of feedback scores each associated with the possible values for the first parameter; (Section 3.2.2 First, in this stage, the probability distributions of the four root variables (age, occupation, personalities, and tour motivation) and the conditional probability tables for other two variables (traveler type and preferred activities) are assigned; Section 3.2.2, When more and more recommendations are made for this user and feedback are obtained from that person, the conditional probability table can be reassigned based on that user’s travel behavior.; examiner notes in the combination of references this would be applied to Chen's attributes)
adjusting, using the at least one processor, at least one of the plurality of feedback scores based on the received input; and (Section 3.2.2, When more and more recommendations are made for this user and feedback are obtained from that person, the conditional probability table can be reassigned based on that user’s travel behavior.)
selecting, using the at least one processor, a subsequent value for the first parameter of the plurality of parameters based on a second probability distribution of possible values for the first parameter, (Section 7.1.2, The system can revise the recommendation result based on users’ feedback.; examiner notes that in the combination of references, this teaching would result in the recommendation system being revised based on the updated conditional probability table as described in section 3.2.2)
the second probability distribution being defined at least in part by the plurality of feedback scores as adjusted based on the received input. (Section 3.2.2, When more and more recommendations are made for this user and feedback are obtained from that person, the conditional probability table can be reassigned based on that user’s travel behavior.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the Bayesian network and recommendation features of Huang to the recommendation system of Chen, in order to better provide personalized recommendations that satisfy the user (Huang, Abstract).

Regarding Claim 4: 
Chen teaches:
wherein the user interface is a graphical user interface presented through a display of a mobile device. (Fig. 5. A sample screen for system recommendation and evaluation.; examiner notes that one of ordinary skill in the art at the time the invention was filed would recognize that using a mobile device for providing the illustrated web browser would represent Simple substitution of one known element for another to obtain predictable results - in this case substituting a desktop pc for a mobile device, both of which are well known in the art and bot h of which can easily be used to browse web pages.)

Regarding Claim 5: 
Chen teaches:
wherein the at least one processor is part of a server system and wherein the user interface is presented via a client system. (Section 4, As shown in Fig. 3, the recommendation system follows a three-tier architecture: client, server, and backend database)

Regarding Claim 6: 
Chen does not teach in particular, but Huang teaches:
wherein generating the first product design comprises executing, by the at least one processor, executable instructions of the product pattern to which the initial value of the first parameter is supplied as input. (Section 3, For these two reasons, a Bayesian network is used to estimate the preferred activities in the personalized recommendation system; Section 3.2, The qualitative stage defines the qualitative information of the Bayesian network to estimate the user’s preferred activities, including a graphic representation of variables and relationships between variables. The quantitative stage defines the quantitative information of the Bayesian network, including defining a probability distribution for root nodes (without parent nodes) and a conditional probability table for others. The last stage updates the probability distribution of preferred activities given the evidence of other variables within the Bayesian network.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the Bayesian network and recommendation features of Huang to the recommendation system of Chen, in order to better provide personalized recommendations that satisfy the user (Huang, Abstract).

Regarding Claim 9: 
Chen teaches:
wherein the first parameter defines a size of an element of the product design. (Fig. 2. Hierarchical structure of the AHP model for mobile phone selection.; examiner notes the hardware feature of "weight", and one of ordinary skill in the art at the time the invention was filed would recognize that substituting phone size for weight would represent Simple substitution of one known element for another to obtain predictable results - in this case substituting dimensions of the phone for weight of the phone, both of which are standard features of mobile devices displayed in product specifications and are provided in numerical format that can be subject to the same normalization and calculations disclosed by the reference.)

Regarding Claim 10: 
Chen does not teach in particular, but Huang teaches:
obtaining preference data associated with the user, and wherein the first probability distribution is further defined based on the obtained preference data. (Section 3.2.2, When more and more recommendations are made for this user and feedback are obtained from that person, the conditional probability table can be reassigned based on that user’s travel behavior.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the Bayesian network and recommendation features of Huang to the recommendation system of Chen, in order to better provide personalized recommendations that satisfy the user (Huang, Abstract).

Claims 11 and 18 are substantively similar to claim 1, and are rejected under the same grounds as those stated above.
Claim 13 is substantively similar to claim 6, and is rejected under the same grounds as those stated above.
Claim 16 is substantively similar to claim 9, and is rejected under the same grounds as those stated above.
Claims 17 and 20 are substantively similar to claim 10, and are rejected under the same grounds as those stated above.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, D. N., Hu, P. J. H., Kuo, Y. R., & Liang, T. P. (2010). A Web-based personalized recommendation system for mobile phone selection: Design, implementation, and evaluation. Expert Systems with Applications, 37(12), 8201-8210.) in view of Huang (Huang, Y., & Bian, L. (2009). A Bayesian network and analytic hierarchy process based personalized recommendations for tourist attractions over the Internet. Expert Systems with Applications, 36(1), 933-943.), and further in view of Chen H. (Chen, H. (2016). A process modelling and parameters optimization and recommendation system for binder jetting additive manufacturing process. McGill University (Canada).).
Regarding Claim 2: 
Chen does not teach in particular, but Chen H. teaches:
fabricating the product design via one or more additive fabrication devices. (p.1, Thus, end products can be fabricated directly from 3D CAD data.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the manufacturing disclosed by Chen H. with the recommendation system of Chen, in order to obtain the desired endproduct qualities (Chen H., p.2, col 1, ¶2).).


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, D. N., Hu, P. J. H., Kuo, Y. R., & Liang, T. P. (2010). A Web-based personalized recommendation system for mobile phone selection: Design, implementation, and evaluation. Expert Systems with Applications, 37(12), 8201-8210.) in view of Huang (Huang, Y., & Bian, L. (2009). A Bayesian network and analytic hierarchy process based personalized recommendations for tourist attractions over the Internet. Expert Systems with Applications, 36(1), 933-943.), and further in view of Wang (Wang, Y., Feng, D., Li, D., Chen, X., Zhao, Y., & Niu, X. (2016, July). A mobile recommendation system based on logistic regression and gradient boosting decision trees. In 2016 international joint conference on neural networks (IJCNN) (pp. 1896-1902). IEEE.).
Regarding Claim 3: 
Chen does not teach in particular, but Huang teaches:
wherein the first probability distribution is proportional to a distribution of the plurality of feedback scores. (Section 3.2.2, When more and more recommendations are made for this user and feedback are obtained from that person, the conditional probability table can be reassigned based on that user’s travel behavior.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the Bayesian network and recommendation features of Huang to the recommendation system of Chen, in order to better provide personalized recommendations that satisfy the user (Huang, Abstract).
Chen does not teach in particular, but Wang teaches:
randomly sampling from the first probability distribution, and (Initialize: Xt ← 0, init random sample heuristic h2)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the random sampling of Wang with the recommendation system of Chen, in order to deal with the data preprocessing and feature extraction problem for the mobile recommendation scenario.

Claim 12 is substantively similar to claim 3, and is rejected under the same grounds as those stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147